Citation Nr: 0830576	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ankle disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from May 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the VA's duty to 
assist includes affording the veteran a VA examination under 
the facts and circumstance of this case.

At the outset, the Board notes that the veteran reported that 
he sustained an injury to his right ankle during service that 
required surgery and that he has continued to have problems 
with that ankle since the service injury.  However, the 
veteran's service treatment records are not associated with 
the claims file, and the National Personnel Records Center 
(NPRC) has indicated that they were likely destroyed by a 
fire at their facility in 1973.  In these circumstances, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The record also contains a March 2004 VA outpatient 
clinic record that suggests that the veteran's ankle 
symptomatology was secondary to service trauma/surgery the 
veteran reports he experienced during service, although the 
Board acknowledges that the record refers to the veteran's 
"left" ankle, not his "right" ankle.  In any event, given 
the absence of the veteran's service treatment records, the 
fact that the veteran is competent to state that he had 
experienced problems with his injured ankle since the service 
injury, along with the suggestion in a VA medical record that 
the veteran may have an ankle disorder that is related to the 
service injury, the need for a VA examination is 
demonstrated.  

The Board is also of the opinion that the veteran should be 
contacted to ascertain when and where he received treatment 
for his right ankle following service.  If the veteran 
reports any such treatment, any records of treatment 
identified by the veteran should be obtained and associated 
with the claims file.  Additionally, given the evidentiary 
development order above, on remand, the veteran should be 
provided updated VCAA notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
current claim.  

2.  The RO/AMC should contact the veteran 
and inquire as to when and where he 
received treatment for his right ankle 
following service.  If the veteran 
identifies any such treatment, records of 
such treatment should be obtained and 
associated with the claims file.

3.  The veteran should be afforded an 
examination of his right ankle to 
ascertain the nature and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to whether any currently 
diagnosed right ankle disorder is 
causally or etiologically related to the 
injury the veteran reports he sustained 
during service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




